Citation Nr: 0830446	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  01-09 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility from June 18, 2001, to June 
21, 2001.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 decision of a Department of Veterans Affairs 
(VA) Medical Center.  A notice of disagreement was filed in 
August 2001, a statement of the case was issued in September 
2001, and a substantive appeal was received in December 2001.  
In his substantive appeal, he requested a Board hearing; 
however, cancelled such request in August 2005.


REMAND

The veteran is seeking payment for private medical care 
rendered from June 18, 2001, to June 21, 2001, at WCA 
Healthcare System under the Veterans Millennium Health Care 
and Benefits Act, Public Law 106-177, 113 Stat. 1556 (1999).  
See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000 - 
1008 (2007).  

Initially, the Board notes that it is unclear the basis for 
the denial of reimbursement or payment for private medical 
expenses.  The claim was initially denied in July 2001, on 
the basis that the veteran had not sought treatment at a VA 
facility in the 24 month period prior to the June 2001 
private treatment, per the Veterans Millenium Health Care and 
Benefits Act.  See 38 C.F.R. § 17.1002 (e).  Thereafter, VA 
determined that the veteran had not enrolled in the VA health 
care system prior to July 2001.  See id.  However, in the 
September 2001 statement of the case, VA determined that the 
treatment was not authorized, was not for a service-connected 
condition, and was not a direct VA physician referral.  The 
Veterans Millennium Health Care and Benefits Act was not 
cited, nor were any of the factors discussed in adjudicating 
the claim, to include the initial findings.  Thus, VAMC 
should clarify the basis for the denial of reimbursement or 
payment.  

Moreover, the veteran has claimed that he enrolled in the VA 
health care system in October 1997, and that he sought VA 
treatment in October and December 1999 at the Jamestown, New 
York VA Clinic.  Handwritten notations prepared by VA appear 
to reflect that the veteran had not sought VA medical 
treatment prior to August 2001, and that he did not enroll in 
the VA health care system until July 2001.  The Board has 
determined, however, that such findings need to be supported 
by documentary evidence.  Specifically, the VAMC should 
associate with the claims folder a copy verifying the 
veteran's enrollment in the VA health care system in July 
2001, and determine whether the veteran enrolled in the VA 
health care system in October 1997.  Secondly, the VAMC 
should request VA treatment records for the period from 
October 1997 to August 2001.  If such efforts prove 
unsuccessful, documentation to that effect should be added to 
the claims folder.

If, and only if, the veteran was enrolled in the VA health 
care system prior to July 2001, and received medical services 
under authority of 38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of the June 2001 emergency 
treatment, a VA opinion should be requested to determine 
whether the June 2001 treatment was for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health, and whether a VA 
or other Federal facility/provider was not feasibly available 
and an attempt to use them before hand would not have been 
considered reasonable by a prudent layperson.  See 38 C.F.R. 
§ 17.1002 (b), (c).

The Board also finds that the veteran has not been provided 
the controlling law and regulations in this matter, which are 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, and 38 U.S.C.A. § 
1725 and 38 C.F.R. § 17.1002.  The statement of the case only 
cited 38 C.F.R. § 17.120.  The Board finds that the veteran 
must be sent notice of the controlling law and regulations 
and be given an appropriate period of time to respond.  The 
Board notes that 38 C.F.R. § 17.132 provides that when a 
claim for reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

Likewise, the veteran has not received any notice pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Proper notice, which notifies him of the evidence 
and information necessary to support his claim must be issued 
to the veteran, pursuant to 38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120 and 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

Therefore, this matter is REMANDED to the VAMC for the 
following actions:

1.  The VAMC should provide the veteran 
with VCAA notice that:  (1) informs him 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) informs him about the 
information and evidence that VA will 
seek to provide; and, (3) informs him 
about the information and evidence the 
claimant is expected to provide.  The 
notice letter should include notice of 
the provisions of 38 U.S.C.A. § 1728 and 
the implementing regulations including 38 
C.F.R. § 17.120, and the provisions of 38 
U.S.C.A. § 1725 and the implementing 
regulations including 38 C.F.R. 
§ 17.1002.

2.  The VAMC should associate with the 
claims folder the veteran's July 2001 
registration for enrollment in the VA 
health care system, and any other 
registration prior to such date, to 
include October 1997.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
folder.

3.  The VAMC should associate VA 
treatment records from Jamestown, New 
York VAMC for the period October 1997, to 
August 2001.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

4.  If, and only if, the VAMC determines 
that the veteran was enrolled in the VA 
health care system and that he received 
medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of the 
June 2001 treatment, the claims file 
should be sent to an appropriate VA 
medical examiner who, after reviewing the 
file in its entirety, should address the 
following:

 (a) Was the June 18-21, 2001 treatment 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been 
hazardous to life or health?  The 
examiner should be informed that this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part; and,

 (b) Was a VA or other Federal 
facility/provider feasibly available, and 
if so, would an attempt to use them 
before hand have been considered 
reasonable by a prudent layperson.

6.  After completion of the above, VAMC 
should readjudicate the veteran's 
reimbursement claim under 38 U.S.C.A. § 
1725 and 38 C.F.R. §§ 17.1000-1008.  If 
the claim remains denied, the veteran 
should be furnished with an appropriate 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should contain all relevant law and 
regulations not previously provided to 
the veteran, including 38 U.S.C.A. § 1728 
and § 1725 and 38 C.F.R. §17.120 and § 
17.1002.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J.K. BARONE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



